Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Varco on 6/14/2022.

The application has been amended as follows: 

Claims 11-20 have been canceled. 








Amendment
The amendment filed on 06/03/2022 has been entered into this application.  Claim 2 is cancelled.

Response to Arguments

Applicant’s arguments/remarks, (see pages 7-12), filed on 06/03/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-10 are allowed. 
As to claim 3-10, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the reticle substrate is cooled below 145 kelvins (K) to decrease a specific heat capacity of the reflective layer and to increase a power of the laser beam, in combination with the rest of the limitations of the claim. Claims 3-10 are allowable by virtue of their dependency.  
The closest prior art reference of LeClaire et al. (2017/0189945 A1) and Ota et al. (2002/0041368 A1) discloses a method for inspecting a reticle. 
However, LeClaire and Ota fail to disclose, teach or suggest wherein the reticle substrate is cooled below 145 kelvins (K) to decrease a specific heat capacity of the reflective layer and to increase a power of the laser beam as claimed and as specified in the present application specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886